Case 3:21-cv-01250-N Document 1-2 Filed 05/28/21   Page 1 of 4 PageID 6




                    A-1
5/28/2021                                                                  Details
                Case 3:21-cv-01250-N Document 1-2 Filed 05/28/21                      Page 2 of 4 PageID 7




            Case Information

            DC-21-05553 | JENNIFER TEMPLE vs. WFAA-TV, INC.

            Case Number                             Court                             Judicial Officer
            DC-21-05553                             191st District Court              SLAUGHTER, GENA
            File Date                               Case Type                         Case Status
            04/30/2021                              EMPLOYMENT                        OPEN




            Party

            PLAINTIFF                                                                 Active Attorneys 
            TEMPLE, JENNIFER                                                          Lead Attorney
                                                                                      GILMORE, JAMIE J
                                                                                      Retained




            DEFENDANT
            WFAA-TV, INC.

            Address
            SERVING REGISTERED AGENT CT CORPORATION SYSTEM
            1999 BRYAN ST STE 900
            DALLAS TX 75201




            Events and Hearings



https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0#OtherEvents                          1/3
5/28/2021                                                                 Details
                Case 3:21-cv-01250-N Document 1-2 Filed 05/28/21                      Page 3 of 4 PageID 8
               04/30/2021 NEW CASE FILED (OCA) - CIVIL


               04/30/2021 ORIGINAL PETITION 


               ORIGINAL PETITION


               04/30/2021 JURY DEMAND 


               JURY DEMAND


               04/30/2021 ISSUE CITATION 


               ISSUE CITATION - WFAA-TV, INC.


               05/06/2021 CITATION 


               Served
               05/07/2021

               Anticipated Server
               ESERVE

               Anticipated Method
               Actual Server
               PRIVATE PROCESS SERVER

               Returned
               05/15/2021
               Comment
               WFAA-TV, INC.


               05/17/2021 RETURN OF SERVICE 


               EXECUTED CITATION - WFAA-TV, INC.

                  Comment
                  EXECUTED CITATION - WFAA-TV, INC.




            Financial

            TEMPLE, JENNIFER
                   Total Financial Assessment                                                         $340.00
                   Total Payments and Credits                                                         $340.00


https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0#OtherEvents                             2/3
5/28/2021                                                                 Details
                Case 3:21-cv-01250-N Document 1-2 Filed 05/28/21                      Page 4 of 4 PageID 9
              5/3/2021     Transaction Assessment                                                    $340.00

              5/3/2021     CREDIT CARD - TEXFILE            Receipt # 27429-2021-     TEMPLE,       ($340.00)
                           (DC)                             DCLK                      JENNIFER




            Documents


               ORIGINAL PETITION
               JURY DEMAND
               ISSUE CITATION - WFAA-TV, INC.
               EXECUTED CITATION - WFAA-TV, INC.




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0#OtherEvents                             3/3
